      Case: 1:17-op-45084-DAP Doc #: 27 Filed: 03/14/19 1 of 11. PageID #: 368




                           UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


    IN RE: NATIONAL PRESCRIPTION OPIATE MDL No. 2804
    LITIGATION
                                             Case No. 1:17-md-2804
    This document relates to:
    Boyd County Fiscal Court v.              Judge Dan Aaron Polster
    Amerisourcebergen Drug Corporation et al
                                             SHORT FORM FOR SUPPLEMENTING
                                             COMPLAINT AND AMENDING
    1:17-op-45084-DAP                        DEFENDANTS AND JURY DEMAND
    _______________________________


        Plaintiff submits this supplemental pleading and Amended Complaint incorporating as if

fully set forth herein its own prior pleadings and, if indicated below, the common factual

allegations identified and the RICO causes of action included in the Corrected Second Amended

Complaint and Jury Demand in the case of The County of Summit, Ohio, et al., v. Purdue Pharma

L.P., et al., Case No. 1:18-op-45090 (“Summit County Pleadings”), In Re National Prescription

Opiate Litigation, in the United States District Court for the Northern District of Ohio, Dkt #513,

5141), and as may be amended in the future, and any additional claims asserted herein. Plaintiff

also hereby amends its complaint to alter the defendants against which claims are asserted as

identified below. To the extent defendants were previously sued in plaintiff(s)’ existing complaint

and they are no longer identified as defendants herein, they have been dismissed without prejudice

except as limited by CMO-1, Section 6(e). Doc. #232.




1
  Docket #513 is the redacted Summit Second Amended Complaint and Docket #514 is the
unredacted Summit Corrected Second Amended Complaint filed under seal in Case No. 1:17-
md-02804-DAP. The redacted Summit Corrected Second Amended Complaint is also filed in its
individual docket, Case No. 1:18-op-45090-DAP, Docket #24.
     Case: 1:17-op-45084-DAP Doc #: 27 Filed: 03/14/19 2 of 11. PageID #: 369




           INCORPORATION BY REFERENCE OF EXISTING COMPLAINT

       Plaintiff(s)’ Existing Complaint, Boyd County Fiscal Court v. Amerisourcebergen Drug

Corporation et al (1:17-op-45084-DAP), as may have been previously amended, is expressly

incorporated by reference to this Short Form as if fully set forth herein except to the extent that

allegations regarding certain defendants that are not listed in section 1 below are dismissed

without prejudice.

                                  PARTIES – DEFENDANTS

       1.     Having reviewed the relevant ARCOS data, Plaintiff asserts claims against the
following Defendants:
AMERISOURCEBERGEN DRUG CORPORATION, CARDINAL HEALTH, INC.,
McKESSON CORPORATION, PURDUE PHARMA L.P., PURDUE PHARMA, INC.,
PURDUE FREDERICK COMPANY, INC., TEVA PHARMACEUTICAL INDUSTRIES, LTD.,
TEVA PHARMACEUTICALS USA, INC., CEPHALON, INC., JOHNSON & JOHNSON,
JANSSEN           PHARMACEUTICALS,             INC.,        ORTHO-MCNEIL-JANSSEN
PHARMACEUTICALS, INC., JANSSEN PHARMACEUTICA INC., NORAMCO, INC.,
ENDO HEALTH SOLUTIONS, INC., ENDO PHARMACEUTICALS, INC., ALLERGAN PLC,
WATSON PHARMACEUTICALS, INC., WATSON LABORATORIES, INC., ACTAVIS LLC,
ACTAVIS PHARMA, INC., MALLINCKRODT PLC, MALLINCKRODT LLC, MIAMI-
LUKEN,       INC.,    OMNICARE         DISTRIBUTION      CENTER,         LLC,      QUEST
PHARMACEUTICALS, INC., SPECGX, LLC, PAR PHARMACEUTICAL, INC., PAR
PHARMACEUTICAL COMPANIES, INC., CVS HEALTH CORPORATION, THE KROGER
CO., RITE AID CORPORATION, WALGREENS BOOTS ALLIANCE, INC., WALMART
INC., F/K/A WAL-MART STORES, INC..

I, Anthony J. Majestro, Counsel for Plaintiff(s), certify that in identifying all Defendants, I
have followed the procedure approved by the Court and reviewed the ARCOS data that I
understand to be relevant to Plaintiff(s). I further certify that, except as set forth below, each
of the Defendant(s) newly added herein appears in the ARCOS data I reviewed.
I understand that for each newly added Defendant not appearing in the ARCOS data I
must set forth below factual allegations sufficient to state a claim against any such newly
named Defendant that does not appear in the ARCOS data.

Dated: March 14, 2019                         Signed: /s/ Anthony J. Majestro

Factual Allegations Regarding Individual Defendants

       1.1.            Defendants MIAMI-LUKEN, INC., OMNICARE DISTRIBUTION

CENTER, LLC, QUEST PHARMACEUTICALS, INC., SPECGX, LLC, PAR


                                                  2
     Case: 1:17-op-45084-DAP Doc #: 27 Filed: 03/14/19 3 of 11. PageID #: 370




PHARMACEUTICAL, INC., PAR PHARMACEUTICAL COMPANIES, INC., CVS HEALTH

CORPORATION, THE KROGER CO., RITE AID CORPORATION, WALGREENS BOOTS

ALLIANCE, INC., WALMART INC., F/K/A WAL-MART STORES, INC. are hereby added as

Defendants by this pleading based on the following jurisdictional allegations:

       1.1.1   Defendant Miami-Luken, Inc. (“Miami-Luken”) is an Ohio corporation with its

headquarters and principal place of business in Springboro, Ohio. Miami-Luken is registered to

conduct business and/or conducts business in Plaintiff’s community as a licensed wholesale

pharmaceutical distributor. Miami-Luken distributed opioids, in violation of the duties owed to

Plaintiff as set forth in Plaintiff’s original complaint and the other allegations incorporated

herein, in sufficient quantities to be a proximate cause of Plaintiff’s injuries. Miami-Luken is

sued as a Distributor Defendant.

       1.1.2   Defendant Omnicare Distribution Center, LLC is a Delaware limited liability

corporation with its principal place of business in Ohio, and was a wholly owned subsidiary of

Omnicare, Inc. In May 2015, Omnicare, Inc. was acquired by CVS Health Corporation and

operates as a wholly owned subsidiary. Omnicare Distribution Center, LLC distributed opioids,

in violation of the duties owed to Plaintiff as set forth in Plaintiff’s original complaint and the

other allegations incorporated herein, in sufficient quantities to be a proximate cause of

Plaintiff’s injuries. Omnicare Distribution Center, LLC. is sued as a Distributor Defendant.

       1.1.3   Defendant Quest Pharmaceuticals, Inc. is a Kentucky corporation with its

principal place of business in Murray, Kentucky. Quest Pharmaceuticals, Inc. is registered to

conduct business and/or conducts business in Plaintiff’s community as a licensed wholesale

pharmaceutical distributor. Quest Pharmaceuticals, Inc. distributed opioids, in violation of the

duties owed to Plaintiff as set forth in Plaintiff’s original complaint and the other allegations




                                                  3
     Case: 1:17-op-45084-DAP Doc #: 27 Filed: 03/14/19 4 of 11. PageID #: 371




incorporated herein, in sufficient quantities to be a proximate cause of Plaintiff’s injuries. Quest

Pharmaceuticals, Inc. is sued as a Distributor Defendant.

       1.1.4   Defendant SpecGx, LLC is a Delaware limited liability company with its

headquarters in Clayton, Missouri and is a wholly owned subsidiary of Defendant Mallinckrodt

plc. SpecGx, LLC is registered to conduct business and/or conducts business in Plaintiff’s

community as a licensed wholesale pharmaceutical distributor. SpecGx, LLC distributed opioids,

in violation of the duties owed to Plaintiff as set forth in Plaintiff’s original complaint and the

other allegations incorporated herein, in sufficient quantities to be a proximate cause of

Plaintiff’s injuries. SpecGx, LLC is sued as a Marketing Defendant.

       1.1.5   Defendant Par Pharmaceutical, Inc. is a Delaware corporation with its principal

place of business located in Chestnut Ridge, New York. Par Pharmaceutical, Inc. is a wholly-

owned subsidiary of Par Pharmaceutical Companies, Inc. f/k/a Par Pharmaceutical Holdings, Inc.

Defendant Par Pharmaceutical Companies, Inc. is a Delaware corporation with its principal

place of business located in Chestnut Ridge, New York. (Par Pharmaceutical, Inc., and Par

Pharmaceutical Companies, Inc., collectively “Par Pharmaceutical”) was acquired by Endo

International plc in September 2015 and is an operating company of Endo International plc. Par

Pharmaceutical is registered to conduct business and/or conducts business in Plaintiff’s

community as a licensed wholesale pharmaceutical distributor. Par Pharmaceutical distributed

opioids, in violation of the duties owed to Plaintiff as set forth in Plaintiff’s original complaint

and the other allegations incorporated herein, in sufficient quantities to be a proximate cause of

Plaintiff’s injuries. Par Pharmaceutical is sued as a Marketing Defendant.

       1.1.6   Defendant CVS Health Corporation is a Delaware corporation with its principal

place of business in Rhode Island. CVS Health Corporation conducts business as a licensed




                                                   4
     Case: 1:17-op-45084-DAP Doc #: 27 Filed: 03/14/19 5 of 11. PageID #: 372




wholesale distributor under the following named business entities: CVS Indiana, L.L.C.; CVS

Orlando FL Distribution; CVS Pharmacy, Inc.; CVS RX Services, Inc, d/b/a CVS Pharmacy

Distribution Center; CVS TN Distribution, LLC ; and CVS VERO FL Distribution, L.L.C

(collectively “CVS”). CVS is registered to conduct business and/or conducts business in

Plaintiff’s community as a licensed wholesale pharmaceutical Distributor. CVS distributed

opioids, in violation of the duties owed to Plaintiff as set forth in Plaintiff’s original complaint

and the other allegations incorporated herein, in sufficient quantities to be a proximate cause of

Plaintiff’s injuries. CVS conducts business and is sued as both a Distributor Defendant and as a

National Retail Pharmacy Defendant.

       1.1.7   Defendant The Kroger Co. is an Ohio corporation with headquarters in

Cincinnati, OH. Kroger operates 2,268 pharmacies in the United States. The Kroger Co.

conducts business as a licensed wholesale distributor under the following named business

entities: Kroger Limited Partnership I (“Kroger I”) and Kroger Limited Partnership II

(collectively “Kroger”). Kroger is registered to conduct business and/or conducts business in

Plaintiff’s community as a licensed wholesale pharmaceutical distributor. Kroger distributed

opioids, in violation of the duties owed to Plaintiff as set forth in Plaintiff’s original complaint

and the other allegations incorporated herein, in sufficient quantities to be a proximate cause of

Plaintiff’s injuries. Kroger is sued as both a Distributor Defendant and as a National Retail

Pharmacy Defendant.

       1.1.8   Defendant Rite Aid Corporation (“Rite Aid”) is a Delaware corporation with its

principal office located in Camp Hill, Pennsylvania. Rite Aid Corporation, through its various

DEA registered subsidiaries and affiliated entities, conducts business as a licensed wholesale

distributor. Defendant Rite Aid is registered to conduct business and/or conducts business in




                                                   5
     Case: 1:17-op-45084-DAP Doc #: 27 Filed: 03/14/19 6 of 11. PageID #: 373




Plaintiff’s community as a licensed wholesale pharmaceutical distributor under the following

named business entities: Rite Aid of Maryland, Inc., d/b/a Rite Aid Mid-Atlantic Customer

Support Center, Inc., Rite Aid of Massachusetts, Rite Aid of Michigan, and Rite Aid of West

Virginia, Inc. Rite Aid distributed opioids, in violation of the duties owed to Plaintiff as set forth

in Plaintiff’s original complaint and the other allegations incorporated herein, in sufficient

quantities to be a proximate cause of Plaintiff’s injuries. Rite Aid is sued as both a Distributor

Defendant and as a National Retail Pharmacy Defendant.

       1.1.9   Defendant Walgreens Boots Alliance, Inc., is a Delaware corporation with its

principal place of business in Illinois. Walgreens Boots Alliance Inc. is registered to conduct

business and/or conducts business in Plaintiffs’ community as a licensed wholesale distributor

under the following named business entities: Walgreen Co.; Walgreen Eastern Co., Inc.;

Walgreen Arizona Drug Co. (collectively “Walgreens”). Walgreens distributed opioids, in

violation of the duties owed to Plaintiff as set forth in Plaintiff’s original complaint and the other

allegations incorporated herein, in sufficient quantities to be a proximate cause of Plaintiff’s

injuries. Walgreens is sued as both a Distributor Defendant and as a National Retail Pharmacy

Defendant.

       1.1.10 Defendant Walmart Inc., (“Walmart”) formerly known as Wal-Mart Stores, Inc.,

is a Delaware corporation with its principal place of business in Bentonville, Arkansas. Walmart

is registered to conduct business and/or conducts business in Plaintiffs’ community as a licensed

wholesale distributor under the following named business entities: Wal-Mart Warehouse #28;

Wal-Mart Warehouse #6045 aka Wal-Mart Warehouse #45; Wal-Mart Warehouse # 6046 aka

Wal-Mart Warehouse #46 and Wal-Mart Stores East, LP. Walmart distributed opioids, in

violation of the duties owed to Plaintiff as set forth in Plaintiff’s original complaint and the other




                                                  6
      Case: 1:17-op-45084-DAP Doc #: 27 Filed: 03/14/19 7 of 11. PageID #: 374




allegations incorporated herein, in sufficient quantities to be a proximate cause of Plaintiff’s

injuries. Walmart is sued as both a Distributor Defendant and as a National Retail Pharmacy

Defendant.

                           COMMON FACTUAL ALLEGATIONS

        2.      By checking the boxes in this section, Plaintiff hereby incorporates by reference to
this document the common factual allegations set forth in the Summit County Pleadings as
identified in the Court’s Order implementing the Short Form procedure. Dkt. #1282.
    ☒ Common Factual Allegations (Paragraphs 130 through 670 and 746 through 813)
    ☒ RICO Marketing Enterprise Common Factual Allegations (Paragraphs 814-848)
    ☒ RICO Supply Chain Enterprise Common Factual Allegations (Paragraphs 849-877)
        3.      If additional claims are alleged below that were not pled in Plaintiff’s Existing
Complaint (other than the RICO claims asserted herein), the facts supporting those allegations
must be pleaded here. Plaintiff(s) assert(s) the following additional facts to support the claim(s)
identified in Paragraph 6 below (below or attached):
N/A
                                             CLAIMS

        4.      The following federal RICO causes of action asserted in the Summit County
Pleadings as identified in the Court’s implementing order and any subsequent amendments, Dkt.
1282, are incorporated in this Short Form by reference, in addition to the causes of action already
asserted in the Plaintiff(s)’s Existing Complaint (check all that apply):
   ☒ First Claim for Relief – Violation of RICO, 18 U.S.C. § 1961 et seq. – Opioid Marketing
   Enterprise (Against Defendants Purdue, Cephalon, Janssen, Endo and Mallinckrodt (the
   “RICO Marketing Defendants”)) (Summit County Pleadings, Paragraphs 878-905)

   ☒ Second Claim for Relief – Violation of RICO, 18 U.S.C. § 1961 et seq. – Opioid Supply
   Chain Enterprise (Against Defendants Purdue, Cephalon, Endo, Mallinckrodt, Actavis,
   McKesson, Cardinal, and AmerisourceBergen (the “RICO Supply Chain Defendants”))
   (Summit County Pleadings, Paragraphs 906-938)

       5.      Plaintiff asserts the following additional claims as indicated (below or attached):
N/A
       6.      To the extent Plaintiff(s) wish(es) to dismiss claims previously asserted in

Plaintiff(s)’s Existing Complaint, they are identified below and will be dismissed without

prejudice: N/A


                                                  7
     Case: 1:17-op-45084-DAP Doc #: 27 Filed: 03/14/19 8 of 11. PageID #: 375




       WHEREFORE, Plaintiff(s) prays for relief as set forth in the Summit County Pleadings in

In Re National Prescription Opiate Litigation in the United States District Court for the Northern

District of Ohio, MDL No. 2804 and in Plaintiff’s Existing Complaint as has been amended herein.



Dated: March 14, 2019                               /s/Anthony J. Majestro
                                                    Attorney for Plaintiff(s)
                                                    Anthony J. Majestro
                                                    J.C. Powell
                                                    James S. Nelson
                                                    Christina L. Smith
                                                    POWELL & MAJESTRO, PLLC
                                                    405 Capitol Street, Suite P-1200
                                                    Charleston, WV 25301
                                                    Tel.: 304-346-2889
                                                    Fax: 304-346-2895
                                                    amajestro@powellmajestro.com
                                                    jcpowell@powellmajestro.com
                                                    jnelson@powellmajestro.com
                                                    csmith@powellmajestro.com

                                                    /s/J. Burton LeBlanc, IV
                                                    Russell W. Budd
                                                    J. Burton LeBlanc, IV
                                                    Laura J. Baughman
                                                    Christine C. Mansour
                                                    BARON & BUDD, P.C.
                                                    3102 Oak Lawn Avenue, Suite 1100
                                                    Dallas, TX 75219
                                                    Tel.: 214-521-3605
                                                    Fax: 214-520-1181
                                                    rbudd@baronbudd.com
                                                    bleblanc@baronbudd.com
                                                    lbaughman@baronbudd.com
                                                    cmansour@baronbudd.com




                                                8
Case: 1:17-op-45084-DAP Doc #: 27 Filed: 03/14/19 9 of 11. PageID #: 376




                                       /s/Peter J. Mougey
                                       Peter J. Mougey
                                       Troy Rafferty
                                       Archie C. Lamb, Jr.
                                       Page A. Poerschke
                                       Laura S. Dunning
                                       Jeffrey Gaddy
                                       LEVIN, PAPANTONIO, THOMAS,
                                       MITCHELL, RAFFERTY &
                                       PROCTOR, P.A.
                                       316 S. Baylen Street, Suite 600
                                       Pensacola, FL 32502-5996
                                       Tel.: 850-435-7068
                                       Fax: 850-436-6068
                                       pmougey@levinlaw.com
                                       trafferty@levinlaw.com
                                       alamb@levinlaw.com
                                       ppoerschke@levinlaw.com
                                       ldunning@levinlaw.com
                                       jgaddy@levinlaw.com


                                       /s/ Paul T. Farrell, Jr.
                                       Paul T. Farrell, Jr.
                                       M. Bert Ketchum, III
                                       Greene, Ketchum, Farrell,
                                               Bailey & Tweel, LLP
                                       419 - 11th Street (25701)/ P.O. Box 2389
                                       Huntington, West Virginia 25724-2389
                                       Phone: 800.479.0053 or 304.525.9115
                                       Fax:     304.529.3284
                                       paul@greeneketchum.com
                                       bert@greeneketchum.com




                                   9
Case: 1:17-op-45084-DAP Doc #: 27 Filed: 03/14/19 10 of 11. PageID #: 377




                                        /s/James C. Peterson
                                        R. Edison Hill (WVSB No. 1734)
                                        James C. Peterson (WVSB No. 2880)
                                        Harry C. Deitzler (WVSB No. 981)
                                        Aaron L. Harrah (WVSB No. 9937)
                                        Sandra B. Harrah (WVSB No. 7130)
                                        Douglas A. Spencer (WVSB No. 9369)
                                        HILL, PETERSON, CARPER,
                                          BEE & DEITZLER, PLLC
                                        NorthGate Business Park
                                        500 Tracy Way
                                        Charleston, WV 25311
                                        Tel.: 304-345-5667
                                        Fax: 304-345-1519
                                        jcpeterson@hpcbd.com
                                        rehill@hpcbd.com
                                        HGDeitzler@hpcbd.com
                                        aaron@hpcbd.com
                                        sandra@hpcbd.com
                                        doug@hpcbd.com


                                        /s/Michael J. Fuller, Jr.
                                        Michael J. Fuller, Jr.
                                        Amy J. Quezon
                                        MCHUGH FULLER LAW GROUP,
                                        PLLC
                                        97 Elias Whiddon Rd.
                                        Hattiesburg, MS 39402
                                        Tel.: 601-261-2220
                                        Fax: 601-261-2481
                                        mike@mchughfuller.com
                                        amy@mchughfuller.com




                                   10
    Case: 1:17-op-45084-DAP Doc #: 27 Filed: 03/14/19 11 of 11. PageID #: 378




                              CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on this 14th day of March, 2019, I electronically filed the foregoing
with the Clerk of Court by using the CM/ECF System. Copies will be served upon counsel of
record by, and may be obtained through, the Court CM/ECF Systems.

                                                  /s/Anthony J. Majestro
                                                  Anthony J. Majestro
                                                  Attorney for Plaintiff(s)




                                             11
